Citation Nr: 1828693	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  12-29 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1996 to February 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued a 10 percent disabling rating for GERD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Veteran submitted a Disability Benefits Questionnaire (DBQ) filled out by Dr. M.E.J., dated May 18, 2016.  Although the AOJ has readjudicated the Veteran's increased rating claim for GERD on two occasions since the submission of this May 2016 DBQ (see December 2016 and December 2017 Supplemental Statements of the Case, respectively), neither adjudication reflects AOJ consideration of the May 18, 2016 DBQ in the first instance.  Indeed, the DBQ is not listed under "EVIDENCE" reviewed in either SSOC, nor is it discussed in the analysis of the appeal.  In a February 5, 2018 Appellant's Brief, the Veteran's representative specifically pointed out that it does not appear that the AOJ has reviewed or considered the Veteran's May 18, 2016 DBQ in adjudicating his appeal. Appellants are entitled to a second look at all evidence and decisions made by VA.  In this case, the Veteran has not specifically waived AOJ consideration of this evidence in the first instance, nor is waiver presumed under current regulations.    Thus, remand is required so that this evidence can be considered in the first instance by the AOJ.  




Accordingly, the case is REMANDED for the following action:

Review the entirety of the claims file, to specifically include the May 18, 2016 DBQ filled out by Dr. M.E.J., and readjudicate the Veteran's increased rating claim.  If the benefit is denied, in whole or in part, issue a Supplemental Statement of the Case to the Veteran and his representative, specifically indicating consideration of the May 18, 2016 DBQ.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




